DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group XI in the reply filed on 4/26/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 30-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single method in the reply filed on 4/26/2021 is also acknowledged.  
The elected species read upon claims 1 and 3-5.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is drawn to a method of preparing a hyaluronic acid hydrogel comprising the step of cross-linking pyrogallol-modified HA derivatives by adding (1) an oxidizing agent, or (2) a pH adjusting agent, wherein the claim further species the resulting crosslinked structures Formula 2 or Formula 3 obtained by said oxidizing/pH adjusting agents.  However, the claim further recites, in parenthesis, “in the above Formula 2, HA’ represents hyaluronic acid…”.  The use of parenthesis renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by – or, in the alternative, under 35 U.S.C. 103(a) as being unpatentable over – KR 2013/0046283 (05/2013 – based on the attached GOOGLE Patents Translation). 
Claim 1 is drawn to a method of making a hyaluronic acid (HA) hydrogel, the method comprising:
(1)	reacting at least one HA repeating unit of Formula 4 
    PNG
    media_image1.png
    173
    228
    media_image1.png
    Greyscale
 with 5’hydroxydopamine 
    PNG
    media_image2.png
    118
    205
    media_image2.png
    Greyscale
 to obtain HA derivatives of Formula 5 
    PNG
    media_image3.png
    252
    243
    media_image3.png
    Greyscale
; and
(2)	cross-linking said HA derivatives (more specifically, by adding an oxidizing agent (claim 3), even more specifically, NaIO4 (claim 4)).
KR 2013/0046283 teaches a method of “producing a hyaluronic acid catechol conjugated hydrogel” (Page 2, Claim 7, preamble) comprising:
(1)	making a “hyaluronic acid catechol conjugate” (Page 2, Claim 7, step (a)) “by combining the carboxy group of hyaluronic acid with an amide group of dopamine” (Page 1, Claim 1), more specifically “wherein the hyaluronic acid catechol conjugate is a compound [of] Formula 1” (Page 1, Claim 2) which embraces the instantly claimed HA derivative of Formula 5 wherein, in Formula 1, L is (CH2)K and K is 2; and X is independently H or OH; and
(2)	 “adding an oxidizing agent” (Page 2, Claim 7, step (b)), more specifically NaIO4 
Although it is acknowledged that KR 2013/0046283 does not specifically disclose embodiments comprising combining HA with 5-hydroxydopamine to arrive at instantly claimed Formula 5, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus of hyaluronic acid catechol conjugates disclosed by KR 2013/0046283 comprises only a limited number of closely related compounds, the skilled artisan would have immediately envisaged the hyaluronic acid catechol obtained by combining HA with 5-hydroxydopamine.
Accordingly, claims 1 and 3 are anticipated.  
In the alternative, it would have been prima facie obvious to formulate the hyaluronic acid catechol obtained by combining HA with 5-hydroxydopamine.
As such, in the alternative, claims 1 and 3 are rejected as prima facie obvious.
Claim 5 is drawn to a method of preparing a hyaluronic acid hydrogel comprising the step of cross-linking pyrogallol-modified HA derivatives by adding (1) an oxidizing agent, or (2) a pH adjusting agent, wherein the claim further specifies the resulting crosslinked structures Formula 2 or Formula 3 obtained by said oxidizing/pH adjusting agents.
Since it is necessarily the case that the crosslinked structure Formula 2 would be formed according to the method of KR 2013/0046283, claim 5 is also anticipated or, in the alternative, rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611